DETAILED CORRESPONDENCE
This Office Action is in response to Applicant’s filing, on 13 January 2021, of a Request for Continued Examination.
Claims 1, 3, 4, and 6 are pending (“Pending Claims”).
Claims 1, 3, 4, and 6 are examined (“Examined Claims”).  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to Applicant’s filing, on 13 January 2021, of a Request for Continued Examination. Amendments to claims 1 and 6 have been entered and have been carefully considered. Claims 2 and 5 are cancelled. Claims 21-26 have been added. Claims 1, 3, 4, and 6 are pending and are considered below.

Claim Rejections - 35 USC § 103
Applicant argues that with regards to the rejection of independent claims 1, and 6 under 35 USC § 103 as being unpatentable over Fiorucci (US 2015/0066607) in view of Murakami (US 6,850,898) the claims have been amended to incorporate limitations not found in the cited prior art. 
Neither Fiorucci nor Murakami teach or reasonably suggest the features of amended independent claims 1 and 6 regarding acquiring an image of a receipt associated with a predetermined commercial facility acquired by the information terminal at the predetermined commercial facility, and calculating staying time of the user at the predetermined commercial facility while using the car sharing service based on the image of the receipt, the positional information, and the commercial facility ID. 
Applicant’s amendments have been entered and the argument with respect to independent claims 1 and 6 is persuasive. The rejection of claims 1, 3, 4, and 6 under 35 USC 103 has been withdrawn. 
Allowable Subject Matter
Claims 1, 3, 4, and 6 are allowed.
The following is an examiner’s statement of reasons for allowance:
35 USC 101
The Office finds that Applicant’s independent claims 1 and 6 comply with 35 U.S.C. 101 in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG). Claims 1 and 6 are considered patent eligible as they claim a process, machine, or apparatus. 
Further, under Step 2A of the analysis the Office did not find that the claims recited an abstract idea, law of nature, or natural phenomenon. The claims do not recite any of the judicial exceptions enumerated in the 2019 PEG. 
For instance, the claim does not recite a mental process because the claim, under its broadest reasonable interpretation, does not cover performance in the mind but for the recitation of generic computer components. The disclosed steps require actions by a processor that cannot be practically performed in the mind. Further, the claim does not recite any method of organizing human activity, such as a fundamental economic concept or managing interactions between people. In addition, the claims does not recite a mathematical relationship, formula, or calculation. Thus, the claims are eligible under 35 USC 101 because it does not recite a judicial exception.

35 USC 103
With regard to independent claims 1, and 6 the closest art of record is Fiorucci (US 2015/0066607) in view of Murakami (US 6,850,898). However, Fiorucci in view of Murakami does not teach at least, individually or in combination, the system of claim 1 comprising the following elements:
an information processing device configured to determine, based on the image of the receipt, a commercial facility ID associated with the predetermined commercial facility, 
the information processing device configured to determine, based on the positional information and the commercial facility ID, whether the user uses the predetermined commercial facility while using the car sharing service, the information processing device configured to, based on the image of the receipt, the positional information, and the commercial facility ID, calculate a staying time of the user at the predetermined commercial facility while using the car sharing service, 
the information processing device configured to provide the user with a reward in accordance with the staying time in a case where the user uses the predetermined commercial facility while using the car sharing service.
Fiorucci in view of Murakami also does not teach at least, individually or in combination, the method of claim 6 comprising the following steps:
determining, based on the image of the receipt, a commercial facility ID associated with the predetermined commercial facility; 
determining, based on the positional information and the commercial facility ID, whether the user uses the predetermined commercial facility while using the car sharing service; 
calculating, based on the image of the receipt, the positional information, and the commercial facility ID, a staying time of the user at the predetermined commercial facility while using the car sharing service; and
providing the user with a reward in accordance with the staving time in a case where the user uses the predetermined commercial facility while using the car sharing service.
These uniquely distinct features render the claims allowable. Dependent claims 3 and 4 are also allowable based on a rationale similar to the independent claims from which they depend.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C JOHNSON whose telephone number is (571)272-6450.  The examiner can normally be reached on Monday - Friday; 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/ROBERT C JOHNSON/Examiner, Art Unit 3682                                                                                                                                                                                                        
/AZAM A ANSARI/Primary Examiner, Art Unit 3682                                                                                                                                                                                                        
May 22, 2021